Citation Nr: 0033821	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  94-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The claims folder was subsequently 
transferred to the RO in Phoenix, Arizona.  

The Board notes that in her November 1992 substantive appeal, 
the veteran requested a Travel Board hearing.  However, she 
failed to report for the hearing scheduled in June 1993.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a current right 
knee disability.  

3.  There is no competent medical evidence of a current left 
ankle disability.    


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated 
during active duty service, and is not proximately due to or 
aggravated by a service-connected disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1113, 1131, 1133 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).     

2.  A left ankle disorder was not incurred or aggravated 
during active duty service, and is not proximately due to or 
aggravated by a service-connected disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1113, 1131, 1133 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  Specifically, the Board notes that 
in November 1997, the RO mailed a letter to the veteran and 
her representative in which it described the type of evidence 
needed to complete her claim and allowed her to submit 
additional evidence or to receive assistance in securing it.  
The veteran failed to respond to this letter.  In addition, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. 
§§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.  

In this case, the veteran alleges that she had a right knee 
disorder and a left ankle disorder directly due to marching 
and stressful exercises required during active duty service.  
She also asserts that the disorders may be secondary to her 
service-connected left knee disability or the service-
connected bilateral pes planus.  However, under either 
theory, the Board finds that the veteran's claims must fail 
because the medical evidence of record fails to show a 
current right knee or left ankle disability.  VA laws require 
the existence of a current disability for purposes of 
establishing entitlement to disability compensation.  
Degmetich v. Brown, 104 F.3d 1328, 1322 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, absent 
medical evidence of a current right knee or left ankle 
disability, service connection may not be awarded.

Specifically, the reports of the three different VA 
examinations performed in September 1991, December 1992, and 
May 1995 are negative for clinical findings or radiographic 
evidence of a right knee or left ankle disability.  The Board 
observes that the diagnoses offered in each examination 
report generally offers a diagnosis of pain with an 
essentially normal examination.  However, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (2000).      

The Board notes that the veteran's service medical records 
reflect recurrent bilateral knee problems with a diagnosis of 
patellofemoral pain syndrome.  To the extent that the in-
service right knee problems may constitute a chronic 
disability, service connection would be in order if the 
veteran were still diagnosed as having that disability.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.  See 
Hodges v. West, 13 Vet. App. 287, 292 (2000) (stating that 
establishing service connection pursuant to 38 C.F.R. § 
3.303(b) on the basis of chronicity requires that the veteran 
be diagnosed with the same condition both in service and at 
the time of the claim).  However, none of the three different 
VA examiners diagnosed the veteran with patellofemoral pain 
syndrome or any right knee disability.  

Similarly, the veteran's assertions as to continuity of 
symptomatology after service are not sufficient to establish 
service connection absent evidence of a current disability.  
38 C.F.R. § 3.303(b).  As a related matter, the Board 
observes that the veteran is a lay person.  As such, she is 
competent to relate and describe her symptoms, which she has 
done during the several VA examinations.  However, she is not 
competent to offer an opinion on a matter that requires 
medical knowledge, such as a diagnosis of a disability.  
Therefore, the veteran's personal assertions are not 
sufficient to demonstrate current disability required for 
establishing service connection.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

If the veteran wishes to complete her application for service 
connection for a right knee disorder or a left ankle 
disorder, she should submit medical evidence that shows that 
she has a current right knee or left ankle disability that is 
related to service or to a service-connected disability.  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
77-80 (1995).  



ORDER

Service connection for a right knee disorder is denied.    

Service connection for a left ankle disorder is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 



